 
REDACTED COPY
EXHIBIT 10.2

SETTLEMENT AND LICENSE AGREEMENT
 


 
THIS SETTLEMENT AND LICENSE AGREEMENT (hereinafter “Agreement”) is made the 30th
day of April, 2010, by and between OPTi INC. (hereinafter “OPTi”) a corporation
organized and existing under the laws of the State of California, and ADVANCED
MICRO DEVICES, INC. (hereinafter “AMD”), a corporation organized and existing
under the laws of the State of Delaware.

WHEREAS, OPTi is the assignee and owner of all rights, titles, and interest in
and to numerous patents;


WHEREAS, on July 3, 2007, OPTi instituted an action presently pending in the
United States District Court for the Eastern District of Texas (Civil Action No.
2:07-cv-278-TJW) against AMD and others (“the Action”), in which OPTi alleges
that certain AMD products infringe the OPTi C-ISA Patents


WHEREAS, the United States Patent and Trademark Office issued United States
Patent Nos. 5,944,807, and 6,098,141, and 7,523,245 to Mark Williams and Sukalpa
Biswas on August 31, 1999, August 1, 2000, and April 21, 2009 respectively (the
“OPTi C-ISA Patents”);


WHEREAS, OPTi and AMD desire to settle and resolve their differences relative to
the Action on the terms and conditions set forth herein;


WHEREAS, in consideration of the mutual agreements and covenants set forth
herein, OPTi and AMD have agreed to (i) a Stipulation and Order of Dismissal
With Prejudice and (ii) the terms of this Settlement and License Agreement, and
have consented to the entry of such Stipulation.


NOW, THEREFORE, in consideration of the foregoing and the undertakings and
options granted herein, and other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the aforementioned Parties
agree as follows:


1.
Definitions.  As used in this Agreement, the following terms shall have the
following meanings:

 
 
a.
“OPTi” means OPTi Inc. and its agents, servants, officers, directors, employees,
attorneys, divisions, successors, Subsidiaries, and assigns.

 
 
b.
“AMD” means Advanced Micro Devices, Inc. and its agents, servants, officers,
directors, employees, attorneys, divisions, successors, subsidiaries, assigns,
and Affiliates, including any direct or indirect parent or subsidiary
corporations of Advanced Micro Devices, Inc. a Delaware corporation.

 
 
c.
“Affiliate” means a business entity in which OPTi or AMD or their direct or
indirect parent or subsidiary corporation possesses, directly or indirectly, at
least fifty percent (50%) of the outstanding voting equity.

 
 
d.
“OPTi C-ISA Patents” mean U.S. Patent Nos. 5,944,807, 6,098,141, and 7,523,245,
all applications, extensions, renewals, divisionals, continuations,
continuations-in-part, reissues, and reexaminations thereof, and all counterpart
foreign patents and patent applications, including any and all patents or
applications claiming priority therefrom or having common priority therewith.

 
 e
“Parties” means OPTi and AMD, collectively (each, a “Party”).

 
 
f.
The “Action” means Civil Action No. 2:07-cv-278-TJW pending in the United States
District Court for the Eastern District of Texas, Marshall Division.

 
 
g.
“Court” means the United States District Court for the Eastern District of
Texas, Marshall Division.

 
 
2.
Settlement Conditions.

 
 
a.
AMD Payment to OPTi.  AMD shall pay to OPTi the sum of three million U.S.
dollars ($3,000,000) by wire transfer within fourteen days of the Effective Date
of this Agreement.  The “Effective Date” of this Agreement shall be the later of
the dates that this Agreement or the agreement between OPTi and AMD covering
OPTi’s other patents is signed by OPTi.

 
 
b.
Dismissal of Claims.  Within thirty (30) days of the execution of this
Agreement, the Parties shall execute a Joint Motion to Dismiss with Prejudice in
the form attached as Exhibit A hereto, whereby the Parties shall dismiss with
prejudice all claims asserted by OPTi against AMD in the Action and all
counterclaims and affirmative defenses asserted by AMD against OPTi in the
Action.  Counsel for OPTi shall cause such Joint Motion to Dismiss with
Prejudice to be filed in the Court within thirty (30) days after the Agreement
is executed.

 
 
c.
Release by OPTi of AMD. Except with respect to any breach of this Agreement,
OPTi hereby forever releases and discharges AMD from and against any and all
claims, liabilities, demands, obligations, rights, damages, costs, expenses, and
causes of action of any nature, kind or character (whether tort, contract or
statutory, known or unknown, suspected or unsuspected, fixed or contingent) that
relate to (a) the OPTi C-ISA Patents or (b) claims and counterclaims asserted in
the Action as between AMD and OPTi, inclusive of fees and costs associated with
the Action.

 

 
[***]  Confidential treatment requested under Rule 24b-2 of the Securities
Exchange Act of 1934, as amended.  Confidential portion omitted and filed
separately with the Commission.


 
1

--------------------------------------------------------------------------------

REDACTED COPY




 
d.
Release by AMD of OPTi. Except with respect to any breach of this Agreement, AMD
hereby forever releases and discharges OPTi from and against any and all claims,
liabilities, demands, obligations, rights, damages, costs, expenses, and causes
of action of any nature, kind or character (whether tort, contract or statutory,
known or unknown, suspected or unsuspected, fixed or contingent) that relate to
the claims and counterclaims asserted in the Action as between AMD and OPTi,
inclusive of fees and costs associated with the Action

 
3.
Patent License.  Effective upon the execution of this Agreement, OPTi hereby
grants to AMD a nonexclusive, perpetual, worldwide license under the OPTi C-ISA
Patents to import, make, have made, use, sell, and offer to sell any products
(throughout this Agreement, “Products” includes devices, software, designs, or
any other tangible or intangible property or technology) and to have Products
made or performed on behalf of AMD based on a design developed by or for, or
otherwise owned and furnished, by AMD.  For avoidance of doubt, the license
granted by OPTi to AMD hereunder will [***].

 
 
4.
[***].

 
 
5.
Covenant Not To Sue.  OPTi covenants that it will not assert any claims, in or
out of a legal proceeding, that any C-ISA patent is infringed, directly or
indirectly, by AMD, any customer, distributor, supplier or any other party
(collectively, “Customer”) on the basis of that Customer’s use, importation,
making, having made, sale, or offer to sell AMD Products, either alone or in
combination with any other tangible or intangible property or technology.

 
 
6.
Limited Right of Assignment.  The rights granted to AMD under this Agreement may
not be transferred, assigned, or sublicensed, except in connection with the
transfer, sale, or purchase of substantially all of the assets of one or more
businesses to which the subject matter of the OPTi C-ISA Patents is related.  In
connection with any such transfer, AMD shall have the right to assign the rights
provided for under by this agreement to a third-party transferee; however, in
the event of assignment the patent license set forth in Section 3 above will not
extend to products already being made or sold by the transferee as of the date
of the transfer or products made or sold by the transferee after the date of
transfer.  AMD shall provide written notice to OPTi of any such transfer at
least thirty (30) days prior to or after the date of such
transfer.  Nevertheless, the transferee may under the license granted herein
continue to make and sell the same AMD Products and derivatives thereof as made
and sold by AMD and in similar volumes as at the time of transfer.

 
 
7.
Warranties.

 
 
a.
Each Party represents and warrants that the Party possesses the right and power
to enter into this Agreement and grant the rights granted herein; and,

 
 
b.
Each Party represents and warrants that in executing this Agreement, the Party
relied solely upon its own judgment, belief, and knowledge, and the advice and
recommendations of its own independently selected counsel, concerning the
nature, extent, and duration of its rights, claims, and obligations hereunder
and regarding all matters that relate in any way to the subject matter hereof.

 

 
[***]  Confidential treatment requested under Rule 24b-2 of the Securities
Exchange Act of 1934, as amended.  Confidential portion omitted and filed
separately with the Commission.


 
2

--------------------------------------------------------------------------------

REDACTED COPY



 
 
c.
OPTi represents and warrants that it is the assignee and owner of all rights,
titles, and interest in and to the OPTi C-ISA Patents.

 
 
8.
Remedies.  Even if a final judgment is entered and affirmed on appeal
establishing that any of the OPTi C-ISA Patents is invalid or unenforceable, AMD
may not terminate the license granted herein and must comply with the terms of
Section 2.

 
 
9.
Successors and Assigns.  This Agreement shall be binding on each Party and its
permitted successors and assigns.

 
 
10.
Assignability.  Subject to Section 4 and without limitation to the rights
specifically granted therein, this Agreement may not be assigned or transferred
by either Party without obtaining prior written approval of the other Party.

 
11.
Assignment of Licensed Intellectual Property.  OPTi may sell, assign, or
otherwise transfer any of the C-ISA patents to a third party, provided that the
transferred property is subject to all terms of this Agreement, and that any
such sale, assignment, or transfer shall be subject to the terms and conditions
set forth herein, and OPTi shall notify such third party that the transferred
property is subject to the terms of this Agreement, and that any such sale,
assignment, or transfer shall be subject to the terms and conditions set forth
herein.  OPTi shall ensure that any such transfer shall be binding upon any
successor to such rights by, at least, recording such rights and limitations
thereupon with any applicable governmental agency.



12.
Confidentiality Obligation.  The parties hereto shall keep the terms of this
Agreement confidential and shall not now or hereafter divulge these terms to any
third party except:



 
(a)
with the prior written consent of the other party;



 
(b)
to any governmental body having jurisdiction to call therefor;



 
(c)
subject to (d) below, as otherwise may be required by law or legal process,
including to legal and financial advisors in their capacity of advising a party
in such matters;



 
(d)
during the course of litigation so long as the disclosure of such terms and
conditions are restricted in the same manner as is the confidential information
of other litigating parties and so long as (a) the restrictions are embodied in
a court-entered Protective Order, and (b) the disclosing party informs the other
party in writing at least ten (10) days in advance of the disclosure;


 
[***]  Confidential treatment requested under Rule 24b-2 of the Securities
Exchange Act of 1934, as amended.  Confidential portion omitted and filed
separately with the Commission.


 
3

--------------------------------------------------------------------------------

REDACTED COPY



 
(e)
in confidence to legal counsel, accountants, banks, and financing sources and
their advisors solely in connection with complying with financial transactions;



(f)
in confidence to an acquirer or acquiree, and such other party’s legal counsel,
accountants, banks and financing sources and their advisors solely in connection
with an anticipated merger or acquisition;



 
(g)
to the extent either party concludes that disclosure is required by the
Securities and Exchange Act of 1934, as amended, or any other Securities and
Exchange Commission law or regulation.



 
13.
Costs.  Each Party shall bear its own fees and costs related to the Action and
the settlement thereof.  In the event of any proceeding seeking resolution of
any controversy, claim, or dispute between the Parties arising out of or
relating to the terms of this Agreement, the losing Party shall pay the
reasonable attorneys’ fees and reasonable costs of the prevailing Party.

 
 
14.
Severability.  The invalidity or unenforceability of any term of this Agreement
shall not affect the validity or enforceability of any other term, the remaining
terms being deemed to continue in full force and effect.

 
 
15.
Waiver and Modification.  No waiver or modification of any right under this
Agreement shall be effective unless contained in a writing signed by the Party
charged with such waiver or modification, and no waiver or modification of any
right arising from any breach or failure to perform shall be deemed a waiver or
modification of any future breach or failure of any other right arising under
this Agreement.

 
 
16.
Notices.  All notices to be given to a Party under any of the provisions of this
Agreement shall be in writing in the English language and shall be deemed to
have been duly given if delivered by hand or mailed by registered, certified
mail, or overnight mail service, postage prepaid, to the Party at the address
given below:

 

 
[***]  Confidential treatment requested under Rule 24b-2 of the Securities
Exchange Act of 1934, as amended.  Confidential portion omitted and filed
separately with the Commission.


 
4

--------------------------------------------------------------------------------

REDACTED COPY

 


 
If to OPTi::
OPTi Inc.
ATTN: Chief Executive Officer
3430 W. Bayshore Rd., Suite 103
Palo Alto, CA  94303
 
With a copy to:
Taras A. Gracey, Esq.
Winston & Strawn LLP
35 West Wacker Drive
Chicago, IL  60601
If to AMD::
 
Advanced Micro Devices, Inc.
ATTN:  General Counsel
Mail Stop 562
One AMD Place
P.O. Box 3453
Sunnyvale, California 94088-3453
 

 
Notices delivered by mail shall be effective three (3) days after mailing.  Such
notice will be deemed effective earlier if actually received earlier by the
Party.  Either Party may change its address for the purposes of notice under
this Agreement by giving the other Party written notice of its new address.
 
17.
Counterparts, Headings, and Construction.  This Agreement may be executed in
counterparts, each of which shall be deemed to be an original, but both together
will constitute one and the same instrument.  For purposes hereof, a facsimile
copy of this Agreement, including the signature pages hereto, shall be deemed to
be an original.  All headings in this Agreement are inserted for convenience of
reference only and shall not affect its meaning or interpretation.   No rule of
strict construction.  Regardless of which party may have drafted this Agreement,
no rule of strict construction shall be applied against either party.

 
18.
Entire Agreement, Amendments.  This Agreement constitutes the entire agreement
between the Parties with respect to the subject matter hereof and supersedes any
and all prior agreements, understandings, promises, and representations made by
either Party to the other concerning the subject matter hereof and the terms of
this Agreement.  There are no other agreements or understandings between the
Parties regarding this subject matter, written or oral, express or
implied.  This Agreement may not be released, discharged, amended, or modified
in any manner except by a written instrument signed by duly authorized
representatives of each Party.  The Parties acknowledge that OPTi and AMD expect
to enter into a second agreement regarding OPTi’s other patents at approximately
the same time as this agreement and that this provision does not curtail or
eliminate any rights or obligations of AMD and OPTi pursuant to that agreement.

 

 
[***]  Confidential treatment requested under Rule 24b-2 of the Securities
Exchange Act of 1934, as amended.  Confidential portion omitted and filed
separately with the Commission.


 
5

--------------------------------------------------------------------------------

REDACTED COPY

 


 
IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
duly authorized officer of each Party hereto as of the Effective Date.
 


 


 
            /s/ Michael
Mazzoni                                                                              /s/
Harry Wolin
 
Name:                Michael
Mazzoni                                                               Name:               Harry
Wolin
 
Title:                Chief Financial
Officer                                                            Title:                SVP,
General Counsel & Secretary
 
     
Date:               April 30,
2010                                                                Date:               April
30, 2010
  


 


 

 
[***]  Confidential treatment requested under Rule 24b-2 of the Securities
Exchange Act of 1934, as amended.  Confidential portion omitted and filed
separately with the Commission.


 
6

--------------------------------------------------------------------------------

REDACTED COPY



 


 


 


 


 


 


 
EXHIBIT A
 


 

 
 

--------------------------------------------------------------------------------

REDACTED COPY

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF TEXAS


OPTi INC.
Plaintiff,
vs.
ADVANCED MICRO DEVICES, INC., et al.
Defendants.
§
§
§
§
§
§
§
§
§
§
§
§
 
 
 
CIVIL ACTION NO. 2:07-CV-278 (TJW)
 
 
 
 



 
JOINT MOTION TO DISMISS WITH PREJUDICE
 
Plaintiff OPTi Inc. and Defendant Advanced Micro Devices, Inc. hereby announce
to the Court that they have settled their respective claims for relief asserted
in this cause.  Therefore, the Parties hereby agree to a dismissal with
prejudice of all of the claims, counterclaims and affirmative defenses asserted
herein between OPTi and AMD and further agree that each party shall each bear
its own costs and attorneys’ fees.
The Parties respectfully request that the Court grant their Motion and dismiss
with prejudice the claims, counterclaims and affirmative defenses asserted in
this cause, and that each party shall bear its own costs and attorneys’ fees.















 
1

--------------------------------------------------------------------------------

REDACTED COPY





SO AGREED AND STIPULATED:
Respectfully submitted,
 
Dated:  __________, 2010
 
___________________________________
 
Michael E. Jones – Attorney-In-Charge
John F. Bufe
POTTER MINTON PC
110 N. College Ave., Suite 500
P.O. Box 359
Tyler, Texas  75702
Tel:  (903) 597-8311
Fax:  (903) 593-0846
Email:           mikejones@potterminton.com
johnbufe@potterminton.com
 
Admitted pro hac vice
Mark D. Rowland
Gabrielle E. Higgins
Reeta K. Whitney
ROPES & GRAY LLP
1900 University Avenue, 6th Floor
East Palo Alto, California 94303
Tel:  (650) 617-4000
Fax:  (650) 617-4090
Email:           Robert.Goldman@ropesgray.com
Mark.Rowland@ropesgray.com
Norman.Beamer@ropesgray.com
Gabrielle.Higgins@ropesgray.com
Reeta.Whitney@ropesgray.com
 
 
 
 
 
___________________________________
   /s/           Michael L. Brody
Michael L. Brody
Taras A. Gracey
J. Ethan McComb
Eric J. Mersmann
WINSTON & STRAWN LLP
35 West Wacker Drive
Chicago, Illinois 60601
Telephone: (312) 558-5600
Facsimile: (312) 558-5700
mbrody@winston.com
tgracey@winston.com emccomb@winston.com
emersmann@winston.com
 
Sam Baxter – Attorney-In-Charge
Texas State Bar No. 01938000
MCKOOL SMITH, PC
104 E. Houston
Suite 300
Marshall, Texas 75670
Phone: (903) 923-9000
Fax: (903) 923-9099
sbaxter@mckoolsmith.com
 
ATTORNEYS FOR PLAINTIFF OPTI INC.
   






 
2

--------------------------------------------------------------------------------

REDACTED COPY

Certificate of Service
 
The undersigned certifies that a true and correct copy of the foregoing document
has been served on all counsel of record who are deemed to have consented to
electronic service via the Court’s CM/ECF system:
 




___________________________________

 
3

--------------------------------------------------------------------------------

 

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF TEXAS


OPTi INC.
Plaintiff,
vs.
ADVANCED MICRO DEVICES, INC., et al.
Defendants.
§
§
§
§
§
§
§
§
§
§
§
§
 
 
 
CIVIL ACTION NO. 2:07-CV-278 (TJW)
 
 
 
 

 
ORDER GRANTING JOINT MOTION TO DISMISS WITH PREJUDICE
 
This matter came before the Court on Plaintiff OPTi Inc.’s and Defendant
Advanced Micro Devices, Inc.’s Joint Motion to Dismiss With Prejudice.  Having
considered same, it is hereby, ordered, adjudged, and decreed that all claims,
counterclaims and affirmative defenses asserted herein between Plaintiff OPTi
Inc. and Advanced Micro Devices, Inc. are dismissed with prejudice, each party
to bear its own costs and attorneys’ fees.








 


 









